 E.W. BUSCHMAN CO.The E. W. Buschman CompanyandShopmen'sLocal Union No. 522 of the International Asso-ciiationof Bridge,Structural and OrnamentalIron Workers,AFL-CIO. Case 9-CA-2163031 October 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 27 June 1985 Administrative Law JudgeRichard L. Denison issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, The E. W.Buschman Company, Cincinnati, Ohio, its officers,agents, successors, and assigns, shall take the act ionset forth in the Order.Bruce H. Meizlish, Esq.andAnthony L. Shehan, Esq., forthe General Counsel.William K. Engeman, Esq. (Taft, Stettinius, and Hollister),of Cincinnati, Ohio, for the Respondent.Robert E. Sturgill,Esq.,of Cincinnati,Ohio, for theCharging Party.DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge.This case was heard at Cincinnati, Ohio, on 3 May 1985,based on an original charge in Case 9-CA-21630 filed bythe Union on 11 January 1985, The complaint, issued 19February 1985, alleges that the Respondent has violatedSection 8(a)(1) and (5) of the Act by failing and refusingto comply with the Union's 6 December 1984 request forfinancial data, and its 19 December 1984 request for in-formation from employee production records, which theUnion seeks for the purpose of evaluating and processingan arbitrable grievance concerning the Respondent's dis-continuance of its annual Christmas bonus.The Respondent's answer denies the allegations ofunfair labor practices alleged in the complaint. On theentire record in the case, including my consideration ofthe briefs and observation of the witnesses, I make thefollowingFINDINGS OF FACT1.JURISDICTIONAND LABOR ORGANIZATION189Based on the allegationsof paragraphs 2 and 3 of thecomplaint, admitted by the Respondent's answer, I find,respectively, that the Respondentis,andhas been at alltimesmaterial herein, an employer engaged in commercewithinthe meaningof Section 2(2), (6), and ('7) of theAct, and that the Union, the Charging Party, is a labororganizationwithin the meaning of Section 2(5) of theAct.II.THE UNFAIR LABOR PRACTICESThe facts which give rise to this dispute are, for themost part, undisputed. The Respondent manufacturesconveyors at its facility in Cincinnati, Ohio. The Charg-ing Party, the Union, has represented the Respondent'sproduction and maintenance employees since at least1965.1The most recent in a series of collective-bargain-ing agreements became effective on 7 August 1984. Formany years the Company had regularly paid its employ-ees annual Christmas bonuses, as reflected in successiveeditions of the employees' handbook, which states in rel-evant part:Some years ago the Company instituted the prac-tice of giving each employee a Christmas Bonus.This was done in appreciation of our employees'loyalty and team work in performing their tasks ca-pably and efficiently. The amount of the bonus isdetermined by the length of time an employee hasbeen with the Company.We intend to continue this bonus each year andwith your full cooperation in giving a day's workfor a day's pay, you are insuring yourself of receiv-ing this at Christmas time.Beginning with the 1971-1974 contract, the Christmasbonus issue was resolved through a series of letters ofunderstanding,which were addenda to the agreement.Each of these letters renewed the expressed intention oftheRespondent to pay the annual Christmas bonus.Thus, similar letters were executed as a part of the con-tract negotiations in 1974 and 1984. The 7 August 1984letter of understanding, executed in conjunction with thesigning of the most recent collective-bargaining agree-ment extending to 6 August 1987, conditioned the pay-ment of the bonus "provided that the results of the em-ployees' joint effort and the Company's performanceduring the year warrant payment of bonuses to the ShopEmployees and other personnel." This language wasagreed to against a background of economic difficultiesencountered by the Company during the recent econom-ic recession, and a large indebtedness incurred for a newmodern facility.'The collective-bargaining unit is:All production, maintenance and shop janitorial employees employedby (the Company] but excluding office clerical employees, drafts-men, engineering employees, erection, installation and constructionemployees, and watchmen, guards and supervisors as defined in theAct277 NLRB No. 21 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn 5 December 1984 Respondent Executive VicePresident Leo Roell called the office of Local 522 andrequesteda meetingwith the Union in the plant superin-tendent's office that afternoon "regarding a matter of ur-gency." The meeting convened between 2 and 2:15 p.m.Roell, Production Manager Dick Anderson, and Person-nelManager Ann Nicholson were present for the Com-pany.The Union was represented by Business AgentRobert E. Sturgill, Chief Shop Steward Woodrow L.Osborne, Assistant Chief Shop Stewart Tony Sanzere,and Departmental Steward Ron Webb.2 The meetingstartedwith Roell stating that the Company was in "avery binding situation" because they had a problem withthe loan that had been obtained for the new building,and the Company's cash flow was the lowest in history.He also said there were problems with late deliveries, in-ventory, and other problems. He remarked that the bankwas requiring the Company to make certain financial de-cisions and commitments. He stated that they had decid-ed not to pay any dividends to the stockholders for thatyear, and only the minimum amount to the nonbargain-ing unit employees' pension fund which was allowed bylaw.Then he said they were not going to pay anyChristmas bonus to either the nonbargaining unit or bar-gaining unit employees. He asked the shop committeenot to talk to members of the bargaining unit about thisdecision until they had received a letter the followingday with their paychecks explaining the Company's rea-sons for their decision. Then the union representativesasked questions, including whether there were other cutsthat could be made. They referred to what they deemedto be wasteful expenditures by the Company, associatedwith 14 to 17 acres of new company property, $500,000in office furniture, and other spending the Union deemedin "bad taste" under the circumstances. The Companycontinued to insist that the cuts they were making wereessential to the Company's future. In the end, the com-mitteemaintained its.concern over the necessity of themeasures the company officials had announced they in-tended to effectuate.On 6 December the Respondent published a lengthyletter to its employees, which it distributed in the pay en-velopes. It was announced, in pertinent part:Because of heavy overruns of moving expenses,costs associated with the relocation, startup costsand loss of production, the Company is experienc-ing a heavy negative cash flow problem.The only way to solve this problem is to reduceexpenditures in all phases of the Company's oper-ations.We have implemented a number of cash con-servancy programs . . . . As unpleasant as it is, wemust reduce the Company's contribution to theOffice Retirement Fund to the minimum and elimi-nate year end bonuses for all employees.2 SturgiIl and Osborne were the only witnesses to testify at the hearingin this matter. They were called by the General Counsel Their testimo-ny, not strongly challenged, is credited The Respondent rested withoutputting onany evidence.We ask your understanding and cooperation inhelping the Company reestablish a stronger cash po-sition.On 6 December 1984, following a consultation withLocal 522's accountant, George Engle, Sturgill sent ahand-delivered letter to the Respondent requesting spe-cific financial information in accordance with Engle's in-structions. In relevant part it stated:Regarding our meeting on December 5, 1984,concerning the Company not paying the shop em-ployees the Annual Christmas Bonus.Please be advised that in order for the LocalUnion to intelligently present the Company's posi-tion to the membership we are requesting the fol-lowing specific information in writing:1)A complete Company financial statement ofexpected profit and lossesfor the period of Decem-ber 1984.2)A complete Companyfinancial statementoftheexpected profit and lossesfor the first quarterof the year 1985.3)A complete list ofcashdisbursements,and/or expected cash disbursements for the lastquarter "1984"and the firstquarter of 1985. "4)A complete list ofexpected cash revenueforthe period of the month ofDecember 1984,andthefirst quarter of the year1985.5)A complete list of the jobs on hand, deliv-ery due dates, and the net worth of each.6) A complete list of jobs the Company has bidon, or expects to bid on, and the net worth to theCompany.Sturgilldid not receive a specific response to thisletter, nor did he ever receive the requested information.The Union filed a grievance on 11 December 1984, onbehalf of all its members, claiming that the Respondentbreached its contract with the Union in that the failureto pay the Christmas bonus was contrary to the terms ofthe letter of understanding of 7 August 1984. Shortlybefore the third-step meeting pertaining to that griev-ance,which took place on 19 December 1984, Sturgillhand-delivered a second letter to the Company reiterat-ing the Union's earlier request. It also asked for furtherinformation in order to properly and intelligently dis-charge its obligation to represent the bargaining unit em-ployees concerning what the Union deemed to be a con-tract violation. In addition,sincethe letter of agreementattached to the contract was phrased in terms of the em-ployees' efforts and the Company's performance, theUnion also asked for "the shop employees' daily produc-tion records beginning January 1, 1984 through Decem-ber 1984," and "the Company's complete financial state-ment of expected profit andlossesfor the period January1, 1984, through December 1984."At the 19 December meeting, Roell espoused his con-cern that the information the Union was seeking wasconfidential.He expressed a desire to have this data re-viewed only by the Union's accountant. Sturgill respond- E.W. BUSCHMAN CO.ed that he felt the bargaining unit employees would haveto have access to the data in order to persuade them thatthe Company did indeed have a cash flow problem. Hesaid they would not be otherwise satisfied. The meetingended with no agreement. On 27 December Sturgill re-ceived a letter from Roell, which was a recapitulation ofthe 19 December meeting, and the Company's answer atstep 3 of the grievance procedure. Roell stated that theCompany did not agree with the Union's position. He re-ferred to the specific language of the 7 August 1984letterof understanding, which he interpreted to meanthat the Company had no contractual obligation to paythe bonus to the shop employees if they did not pay it toother personnel. The letter ended with the statement thatthe grievance was without merit and was denied. On 28December Sturgill received a letter, dated 27 December1984, from the Respondent's attorney, William K. Enge-'man, noting his concurrence with the Company's posi-tion at step 3 of the grievance procedure, and furtherstating,"therefore, inmy view, your information re-quests are totally irrelevant to any issue between the par-ties involving the interpretation of the letter of under-standing."On 8 January 1985 Sturgill gave notice to the Compa-ny of the Union's intent to arbitrate the grievance. On 9January he wrote a response to Engeman's letter of 27December. The letter explicitly sets forth the Union'slegal position that the Company's action constituted aunilateral change in the employees' wages and workingconditions in violation of the contract, and that since theCompany's reasons for its actions were expressed interms of severe cash flow problems and performance re-sulting in an inability to pay the annual Christmas bonus,the Union needed the requested information in order toassess its position. The letter concluded by notifying theCompany that the Union would seek the assistance of theNational Labor Relations Board by filing unfair laborpractice charges.The charge in the instant case was filed on l 1 January1985. Thereafter, there were efforts by the Company andthe Union to negotiate an agreement concerning the con-fidentiality of the information the Union sought, butthese efforts were unsuccessful. The Respondent arguesthat it never refused the Union's requests for the infor-mation sought. It claims that it was willing to supply theinformation, subject to an agreement of confidentialitydesigned to protect the data from perusal by third par-ties.The Respondent also urges that since the issuewhich gave rise to this dispute, i.e., whether the Compa-ny violated the agreement by discontinuing the bonus, isthe subject of a grievance soon to be arbitrated, the in-stant case should be deferred by resolution by the arbi-trator.The General Counsel contends that the Union hasa statutory right to the requested information in order tofulfill its duty as collective-bargaining representative ofthe unit employees with respect to the pending grievanceoverthe discontinuance of the Christmas bonus.3 TheaThe complaint does not include, and the General Counsel specificallydisavowed, any claim that the discontinuance of the bonus violated theAct Consequently, I make no findings in this respect191General 'Counsel also urges that the Respondent hasfailed to prove the need for maintaining the confidential-ity of the information.InNLRB v. Truitt Mfg.Co., 351 U.S. 149 (1956), andinNLRB v. Acme Industrial Co.,385 U.S. 432 (1967), theUnited States Supreme Court long ago held that an em-ployer's duty to bargain in good faith, as required by theAct, compelled it to supply information needed by itsemployees' collective-bargaining representative to carryout its obligations under the contract. This obligation toprovide information continues throughout the contract'sterm so as to permit the employees' representative toproperly police the collective-bargaining agreement, in-cluding the processing, evaluation, and disposition ofgrievances.The bargaining representative's entitlementto such information is a statutory right proceeding fromthe Act. Thus, if the requested information is relevant tothe performance of the Union's statutory responsibilitiesand necessary to assist the Union in carrying out itsduties, it must be supplied unless some overriding coun-terconsideration, such as Respondent's claim of confiden-tiality, has been proven.In the instant case, the relevancy of the data requestedisobvious. Indeed, the Respondent does not strenuouslycontest either the relevancy or the Union's right to theinformation under the circumstances presented. The Re-spondent does claim, technically, that it has never re-fused to supply the information sought. I am not im-pressed with this argument, since it is clear that over aprotracted period of time the information requested hasnever been supplied. Turning to the Respondent's claimof confidentiality as a defense to its failure to supply thedata the Union seeks, I further find that the Respondenthas not substantiated its claim. It is well settled that aunion's entitlement to relevant information, under thegeneral rule of law, may not always prevail over allcompeting situations, and that the bargaining agent'sneed for the information must be weighed against the le-gitimate interests of the employer. A claim of confiden-tiality is one of these interests.DetroitEdisonCo. v.NLRB,440 U.S. 301 (1979). However, the Board has re-cently reaffirmed the principle that the party assertingthe claim of confidentiality has the burden of proving thevalidity of that claim.WashingtonGas Light Co., 273NLRB 116 (1984). In the instant case the Respondentrested without introducing a scintilla of evidence in sup-port of its confidentiality claim. Moreover, in arguing itsclaim of confidentiality, the Respondent does not distin-guish between the financial information requested, whichthe Union feels it is necessary to discuss with its mem-bership in order to possibly arrive at an early dispositionof the grievance, and the employee production recordsthe Union requested, the accuracy of which the Unioncould establish or discount only by revelation and discus-sion with those it represents. These considerations renderinappropriate the Respondent's contention that the issuein the instant case should be deferred for determinationby arbitration.Worcester Polytechnic Institute,213 NLRB306 (1974).Finally, it is obvious that if the grievance over theChristmas bonus does proceed to arbitration, the Union 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDcannot possibly perform a competent job of representingthe employees' interests,without introducing into evi-dence some, if not all, of the information requested.Thus, under all the circumstances presented, I find thatthe Respondent has violated Section 8(a)(1) and (5) ofthe Act by failing to provide the Union with the request-ed information.CONCLUSIONS OF LAW1.The Respondentisanemployer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All production, maintenance and shop janitorial em-ployees employed by the Company but excluding officeclericalemployees, draftsmen, engineering employees,erection, installation and construction employees, andwatchmen, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collec-tive-bargaining within the meaning of Section 9(b) of theAct.4.At all times material herein, the Union has been, andis now, the exclusive collective-bargaining representativeof the employees in the appropriate unit within themeaning of Section 9(a) of the Act.5.By refusing to furnish the Union with all of the datarequested in the Union's letters of 6 December and 19December 1984, which information is relevant and neces-sary to the processing of the 11 December 1984 griev-ance relating to the discontinuance of the employees'Christmas bonus, the Respondent failed and refused tobargain collectively in good faith with the Union in vio-lation of Section 8(a)(1) and (5) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, I find it necessary to order thatthe Respondent cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policiesof the Act. Accordingly, I shall order the Respondent tofurnish the Union, on request, all the data requested intheUnion's letters of 6 December and 19 December1984. I shall also order Respondent to post an appropri-ate notice.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed44 If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ORDERThe Respondent, The E. W. Buschman Company,Cincinnati, Ohio, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Failing and refusing to bargain collectively withthe Union as the exclusive collective-bargaining repre-sentative of the employees in the appropriate unit, re-ferred to earlier in this decision, by refusing to furnishthe Union with all of the information requested in theUnion's letters of 6 December and 19 December 1984,which information is relevant to the proper performanceof the Union's responsibilities as collective-bargainingagentunder the collective-bargaining agreement.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, and within a reasonable time, supplythe Union with all the information requested in its lettersof 6 December and 19 December 1984.(b) Post at its plant at Cincinnati, Ohio, copies of theattached noticemarked "Appendix."5 Copies of thenotice, on forms provided by the Regional Director forRegion 9, after having been signed by an authorized rep-resentative of Respondent, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order, what steps the Re-spondent has taken to comply.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United State GovernmentWE WILL NOT in any like or related mannner interferewith, restrain, or coerce employees in the exercise of therights guaranteed to them by Section 7 of the Act.WE WILL, on request, furnish Shopmen's Local UnionNo. 522 of the International Association of Bridge,Structural andOrnamental IronWorkers,AFL-CIOwith the information it requested in its 6 December and19 December 1984 letters to the Company.THE E. W. BUSCHMAN COMPANY